DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-7 is the inclusion of steps of exciting a body coil of an MRI apparatus, such that a radio-frequency signal is emitted; detecting a reflected radio-frequency signal; determining a center frequency of a resonance curve of the body coil from the reflected radio-frequency signal; identifying a magnet target frequency based on the determined center frequency; and ramping a magnet to the magnet target frequency.  This in combination with the rest of the limitations of the claims is found in all of claims 1-7, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 8-12 is the inclusion of a body coil excitation unit, a processor, and a magnet power supply of an MRI apparatus.  The body coil is configured to excite a body coil, such that a radio-frequency signal is emitted.  The processor is configured to determine a center frequency of a resonance curve of a reflected radio-frequency signal; and calculate a magnet target frequency based on the determined center frequency. The magnet power supply is configured to ramp the magnet to the target frequency.  This in combination with the rest of the limitations of the claims is found in all of claims 8-12, but not disclosed nor suggested by the prior art of record.  This in combination with the rest of the limitations of the claims is found in all of claims 8-12, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claim 13 is the inclusion of a non-transitory computer-readable storage medium that stores instructions executable by one or more processors to operate a magnetic resonance imaging (MRI) apparatus. The instructions comprise exciting a body coil of the MRI apparatus, such that a radio-frequency signal is emitted; detecting a reflected radio-frequency signal; determining a center frequency of a resonance curve of the body coil from the reflected radio-frequency signal; identifying a magnet target frequency based on the determined center frequency; and ramping a magnet to the magnet target frequency.  This in combination with the rest of the limitations of the claim is found in all of claim 13, but not disclosed nor suggested by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852